Citation Nr: 0922928	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to May 
1984 and September 1984 to April 2003, with various 
additional verified periods of Air National Guard service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appeal was remanded by the Board for additional 
development in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran failed to appear at a January 2009 VA 
examination.  Notice of the examination was sent to an 
address on [redacted] Avenue.  However, for reasons that are 
unclear, an April 2009 supplemental statement of the case was 
sent to an address on [redacted] Drive.  This case is remanded 
so that the Veteran's correct address can be determined and 
noted in the claims file.  Once the address has been 
determined, the Veteran should be given another chance to 
attend a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's correct 
address by contacting the Veteran's 
representative and contacting the 
Veteran via telephone and/or via letter 
to both the [redacted] Avenue and [redacted] 
Drive addresses as appropriate.  All 
attempts to contact the Veteran and his 
representative should be noted in the 
claims file.

2.  Once the Veteran's correct address 
has been determined, schedule the 
Veteran for a VA examination.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  All relevant 
diagnoses should be assigned.

The examiner should state an opinion as 
to whether the Veteran entered service 
with a lumbar spine disorder.  If so, 
the examiner should state whether the 
lumbar spine disorder increased in 
severity during service beyond the 
natural progression of the disorder.

If the Veteran did not enter service 
with a lumbar spine disorder, the 
examiner should offer an opinion as to 
whether the lumbar spine disorder is in 
any way etiologically related to the 
Veteran's service.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

